DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Techno Smart Corp. (JP-201392326, referred to hereinafter as Techno) in view of Sumitomo Metal Ind. (JP-5213502, referred to hereinafter as Sumitomo).  Regarding Claims 1 and 2, Techno discloses method for correcting meandering of a strip material W in an apparatus that performs conveyance of a continuously travelling strip material W at a non-contact 5state while floating the strip material by a floater group 2 comprising one or more floaters arranged 3(N#) in line, characterized in that the strip material is tilted by forcibly changing a position in the widthwise direction of the strip material in at least one of a zone between the most upstream floater in the floater group and a conveyance roll located 10immediately upstream of such a floater, a zone between two adjacent floaters (at 4 in the instant application), and a zone between the .
However, Sumitomo teaches a method for correcting meandering of a strip material 16 in an apparatus that performs conveyance of a continuous travelling strip material 16 characterized in that the strip is tilted by forcibly changing a height position (via cylinders 14,15) in the widthwise direction of the strip material to correct the meandering thereof (as described in paragraphs [0016]-[0018] and shown in Figure 3); and a cant roll 13 is arranged in a zone where the strip material is tilted so as to come in contact with the lower face of the travelling strip material and push up the strip material and is tilted with respect to a horizontal surface to change the 20height position of the cant roll in the widthwise direction of the strip material, whereby the strip material is tilted (Figures 1-8).  Since both Techno and Sumitomo teach controlling the meandering of a continuously travelling strip by tilting the strip to change the position in the widthwise direction of the strip material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the height change via the cant roll of Sumitomo for the machine direction change of Techno to achieve the predictable result of adjusting the lateral position of the web and correct the meandering of the strip material as taught by Sumitomo.


Regarding Claims 8 and 9, Techno discloses a device 4 for correcting meandering of a strip material W in an apparatus 1 that performs conveyance of a continuously travelling strip material W at a non-contact state while floating the strip material by a floater group 2 comprising one or more floaters 3(N#) arranged in line, characterized in that the device is provided with a tilting means 8 for 20correcting meandering of a strip material in at least one of a zone between the most upstream floater in the floater group and a conveyance roll located immediately upstream of the floater, a zone between two adjacent floaters (at 4 in the instant application), and a zone between the most downstream floater in the floater group and a conveyance roll located immediately downstream of such a floater and 25the tilting means forcibly changes the position in the widthwise direction of the strip material to tilt thereof and change the position in the widthwise direction of the strip material above the floater (see paragraph [0045] of the machine translation), whereby a static pressure applied to the strip material above the floater is changed (inherent result of movement of the web) to correct meandering thereof (Figures 1-20). Techno does not expressly disclose changing a height position in the widthwise direction; and the tilting means for correcting meandering of a strip material is provided with a cant roll arranged so as to come in contact with the lower face of the travelling strip material and push up the strip material in the zone where the strip 5material is tilted and the cant roll is tilted with respect to a horizontal surface to change 
However, Sumitomo teaches a device for correcting meandering of a strip material 16 in an apparatus that performs conveyance of a continuous travelling strip material 16 characterized in that the strip is tilted by forcibly changing a height position (via cylinders 14,15) in the widthwise direction of the strip material to correct the meandering thereof (as described in paragraphs [0016]-[0018] and shown in Figure 3); and the tilting means for correcting meandering of a strip material is provided with a cant roll 13 arranged so as to come in contact with the lower face of the travelling strip material and push up the strip material in the zone where the strip 5material is tilted and the cant roll is tilted with respect to a horizontal surface to change a height position of the cant roll in the widthwise direction of the strip material, whereby the strip material is tilted (Figures 1-8).  Since both Techno and Sumitomo teach controlling the meandering of a continuously travelling strip by tilting the strip to change the position in the widthwise direction of the strip material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the height change of Sumitomo for the machine direction change of Techno to achieve the predictable result of adjusting the lateral position of the web and correct the meandering of the strip material as taught by Sumitomo.
Furthermore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to put the meandering correction unit in either of the other zones, between the most upstream floater and a conveyance roll located immediately upstream of such floater or between the most downstream floater and a conveyance roller located immediately downstream of such a floater, to achieve meandering correction at whatever location is most critical for the conveying/treating apparatus.


However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to center the cant roll in the center of the adjacent floaters or the floater and the conveyance roll to allow enough room for the tilt to take effect but not too long to lose the effects of the tilt.

Regarding Claims 4, 11, 14, and 18, Techno in view of Sumitomo does not expressly disclose a pushing-up amount of the cant roll falls within a range of H/3 to 6H with respect to a pass line of the strip material before the arrangement of the cant roll, where H is an average floating amount of the strip material above the floater.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the pushing up amount a minimum amount (H/3) to get enough change to correct the meandering to a maximum amount (6H) while preventing the strip from becoming twisted.


However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the angle of tilt a minimum (±0.3°) to a maximum (5°) to tilt the strip enough to make a change in the direction without twisting the strip.

Regarding Claims 6, 13, 16, and 20, Techno discloses the tilt angle of the cant roll is controlled by 10feed-back control (via 23 see paragraph [0041] of the provided material translation) and/or feed-forward control based on measurement results of a meandering amount of the strip material (Figures 1-20).

Regarding Claims 7 and 17, Techno in view of Sumitomo does not expressly disclose a peripheral speed of the cant roll is controlled within a range of ±4 m/min with respect to a conveyance speed of the strip material.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to keep the speed of the cant roller close to the conveyance speed of the strip material to prevent the speed difference from potentially ripping and tearing the strip of material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619